EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Taousakis on 6/27/2022.
The application has been amended as follows:
At paragraph [0008] of the specification, the word “order” in the last line of the paragraph has been changed to instead read “odor”.
In the first line of paragraph [0096] of the specification, the element “43” has been changed to “34”.
In line 2 of claim 1, the phrase “comprising a groove configured” has been inserted after the word “seat”.
In claim 4, at line 6, the word “on” has been deleted.
In claim 17, at line 2, the phrase “a seat comprising a groove configured to receive the dryer,” has been inserted after the word “including”. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not explicitly teach a dryer stand that includes an air purifier as claimed. For example,  while Golstein (US 4,210,429) teaches an air purifier having the claimed base, side cover, through hole, air purifier, fan and filter (see Figs. 1-2), there is no apparent reason (absent impermissible hindsight) to modify the apparatus to include a dryer seat as claimed. Conversely, there does not appear to be any obvious motivation for one of ordinary skill in the art to modify a typical dryer stand to include an air purifier as claimed. Therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763